Case 8:15-cv-01228-DOC-MRW Document 139 Filed 04/18/19 Page 1 of 2 Page ID #:2010


      1   KEKER, VAN NEST & PETERS LLP
          DAVID SILBERT (SBN 173128)
      2   dsilbert@keker.com
          LEAH PRANSKY (SBN 302246)
      3   lpransky@keker.com
          633 Battery Street
      4   San Francisco, CA 94111-1809
          Telephone: 415 391 5400
      5   Facsimile: 415 397 7188
      6 KWUN BHANSALI LAZARUS LLP
        MICHAEL S. KWUN (SBN 198945)
      7 mkwun@kblfirm.com
        555 Montgomery St., Suite 750
      8 San Francisco, CA 94111
        Telephone: 415 630 2350
      9
          Attorneys for Defendants
     10   OCULUS VR, INC., and PALMER LUCKEY
     11

     12
                             UNITED STATES DISTRICT COURT
     13
                            CENTRAL DISTRICT OF CALIFORNIA
     14
                            SOUTHERN DIVISION (SANTA ANA)
     15
          JULIANA GRIFFO,                        Case No. 8:15-cv-01228 DOC (MRWx)
     16
                                   Plaintiff,    NOTICE OF SETTLEMENT AND
     17                                          REQUEST TO VACATE TRIAL
                    v.                           DATE
     18
          OCULUS VR, INC., and PALMER            Date:      June 4, 2019
     19   LUCKEY,                                Time:      8:30 AM
                                                 Ctrm:      9D
     20                         Defendants.      Judge:     Hon. David O. Carter
     21

     22

     23

     24

     25

     26

     27

     28

                                     NOTICE OF SETTLEMENT
                                CASE NO. 8:15-CV-01228 DOC (MRWX)
          1326699
Case 8:15-cv-01228-DOC-MRW Document 139 Filed 04/18/19 Page 2 of 2 Page ID #:2011


      1             Plaintiff Juliana Griffo and Defendants Facebook Technologies, LLC,
      2   formerly known as Oculus VR, LLC, which is the successor to Oculus VR, Inc.,
      3   and Palmer Luckey hereby notify the Court that they have reached a settlement of
      4   this matter. The parties are documenting the settlement and intend to dismiss this
      5   action with prejudice shortly. In the interim, the parties jointly request that the
      6   Court vacate the June 4, 2019 trial date, the May 13, 2019 pre-trial conference, and
      7   all other pre-trial dates.
      8                                             Respectfully submitted,
      9
          Dated: April 18, 2019                     KEKER, VAN NEST & PETERS LLP
     10

     11

     12                                        By: /s/ David J. Silbert
                                                   DAVID J. SILBERT
     13
                                                    KWUN BHANSALI LAZARUS LLP
     14
                                                    Attorneys for Defendants
     15                                             OCULUS VR, INC., and PALMER
                                                    LUCKEY
     16

     17
          Dated: April 18, 2019                     ERVIN COHEN & JESSUP, LLP
     18

     19
                                               By: /s/ Russell M. Selmont
     20                                            RUSSELL M. SELMONT
     21                                             Attorneys for Plaintiff JULIANA GRIFFO
     22

     23                                         ATTESTATION
     24
                    Pursuant to Civil Local Rule 5.1 regarding signatures, I attest that concurrence
     25
          in the filing of this document has been obtained from the other signatories.
     26

     27   Dated: April 18, 2019                            /s/ David J. Silbert
     28

                                                       1
                                            NOTICE OF SETTLEMENT
                                       CASE NO. 8:15-CV-01228 DOC (MRWX)
          1326699
